DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 16-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of forming a semiconductor device, comprising: wherein the upper dielectric layer contacts a top surface of the dielectric capping layer and has a top surface vertically above the etch stop layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Baek (USPGPUB DOCUMENT: 2017/0092578) disclose in Fig 2-8 a method of forming a semiconductor device, comprising: forming a first inter-level dielectric (ILD) structure(3 of Baek) over a substrate(1 of Baek); forming a plurality of conductive wire(10a/10b/10c of Baek)s within the first ILD structure (see Fig 4); selectively depositing a dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] such that the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] is laterally offset from an upper surface of the first ILD structure (See Fig 4), forming an etch stop layer(silicon nitride 11)[0051 of Baek] over the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] such that the etch stop layer(silicon nitride 

Claims 21-28 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of forming a semiconductor device, comprising: wherein after the etching process the dielectric capping layer has a first thickness over a first side of the first conductive wire and a second thickness over a second side of the first conductive wire, wherein the first thickness is greater than the second thickness, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Baek (USPGPUB DOCUMENT: 
forming a first conductive wire(10a/10b/10c of Baek) and a second conductive wire(10a/10b/10c of Baek) within a first dielectric structure(3 in Fig 3 of Baek);
selectively depositing a dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] over the first conductive wire(10a/10b/10c of Baek) and the second conductive wire(10a/10b/10c of Baek) such that the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] is separated from a top surface of the first dielectric structure(Fig 5 of Baek);
depositing an etch stop layer(silicon nitride 11)[0051 of Baek] along the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] and the top surface of the first dielectric structure(3 in Fig 3 of Baek); etching(Fig 5)[0059 of Baek] the first dielectric structure(3 in Fig 3 of Baek) to define an opening(opening between 10b/10c/11 in Fig 5 of Baek) disposed laterally between the first conductive wire(10a/10b/10c of Baek) and the second conductive wire(10a/10b/10c of Baek); and
depositing a second dielectric structure(15/13 comprising Hydrocarbon/TEOS)[0030,0052 of Baek] over the first dielectric structure(3 in Fig 3 of Baek) and within the opening(opening between 10b/10c/11 in Fig 6 of Baek), wherein an air-gap(AG1/2) and is laterally between the first conductive wire(10a/10b/10c of Baek) and the second conductive wire(10a/10b/10c of Baek) but does not disclose wherein after the etching process the dielectric capping layer has a first thickness over a first side of the first conductive wire and a second thickness over a second side of the 

Claims 29-35 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of forming a semiconductor device, comprising: forming an upper dielectric layer over the dielectric capping layer and the first dielectric structure, wherein the upper dielectric layer is formed after forming the dielectric capping layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Baek (USPGPUB DOCUMENT: 2017/0092578) disclose in Fig 2-8, 10, 11 a method of forming a semiconductor device, comprising:
forming a plurality of conductive wire(10a/10b/10c of Baek)s within a first dielectric structure(3 in Fig 3 of Baek);
depositing a dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] along the top surface of the conductive capping layer while the SAM is disposed along the first dielectric structure(3 in Fig 3 of Baek), wherein the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] is separated from the first dielectric structure(3 in Fig 3 of Baek); and
forming a second dielectric structure(15/13 comprising Hydrocarbon/TEOS)[0030,0052 of Baek] over the dielectric capping layer(9 dielectric metal oxynitride)[0049 of Baek] and the plurality of conductive wire(10a/10b/10c of Baek)s such that a bottom surface of the second dielectric structure(15/13 comprising Hydrocarbon/TEOS)[0030,0052 of Baek] is disposed below the top surface of the conductive wire(10a/10b/10c of Baek)s .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819